58 N.Y.2d 983 (1983)
Burlington Industries, Inc., et al., Respondents,
v.
New York City Human Rights Commission et al., Appellants.
Court of Appeals of the State of New York.
Argued February 14, 1983.
Decided March 22, 1983.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Lois Whitman and Alan Serrins of counsel), for New York City Human Rights Commission, appellant.
Diane Serafin Blank for Jean Spencer, appellant.
Laura B. Hoguet and Alice R. Belair for respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG, MEYER and SIMONS.
Order affirmed, with costs. We agree with the Appellate Division that the record does not support the commission's determination that Burlington discriminated against the complainant on the basis of her sex.